                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


The United States of America,

                       Plaintiff,      Case No. 17-20184

v.                                     Judith E. Levy
                                       United States District Judge
Corey Toney, et al,
                                       Mag. Judge Mona K. Majzoub
                       Defendants.

________________________________/

ORDER GRANTING THE GOVERNMENT’S MOTION TO FILE
  ALL OF DEFENDANTS’ EX PARTE LETTERS [407] AND
MODIFYING THE JURY SEMI-SEQUESTRATION ORDER [380]

     On December 16, 2019, the Court held a final pretrial conference

with all parties. For the reasons set forth on the record, the Court orders

the following:

     The Government’s December 5, 2019 motion to file all of

Defendants’ ex parte letters is granted; and

     The Court modifies its September 16, 2019 Order requiring a semi-

anonymous and semi-sequestered jury. The Court and parties shall refer

to jurors by numbers only. Additionally, the Court shall only require a

secure escort for jury members at the end of the day, and not at the
beginning. The Court will determine whether further semi-sequestration

measures are necessary after the trial has begun.

     IT IS SO ORDERED.

Dated: December 17, 2019               s/Judith E. Levy
Ann Arbor, Michigan                    JUDITH E. LEVY
                                       United States District Judge


                     CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, December 17,
2019, using the Electronic Court Filing system and/or first-class U.S.
mail.
                                 s/William Barkholz
                                 Case Manager
